Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 1 of 8 PageID #: 1




                                UNITED STATES DISTIRCT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVSION


ANGELO YOUGHBOR,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           ) Cause No.: 1:20-cv-2410
                                             )
LIBERTY MUTUAL                               )
GROUP INC.,                                  )
                                             )
       Defendant.                            )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                              I. NATURE OF THE CASE

       1.      Plaintiff, Angelo Youghbor ("Youghbor"), by Counsel, brings this action against

Defendant, Liberty Mutual Group Inc. ("Defendant"), alleging violations of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §2000 et. seq., the Americans with Disabilities Act

of 1990, as amended, 42 U.S.C. §12101 et. seq., the Age Discrimination in Employment Act of

1967 (ADEA), as amended 29 U.S.C. §621 et. seq., and the Family and Medical leave Act of

1993, ("FMLA"), as amended, 29 U.S.C. §2601 et. seq.

                                          II. PARTIES

       2.      Youghbor is a resident of Hamilton County in the State of Indiana, who at all

times relevant to this action, resided within the geographical boundaries of the Southern District

of Indiana.




                                                 1
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 2 of 8 PageID #: 2




        3.     Defendant routinely conducts business within the geographical

boundaries of the Southern District of Indiana.

                             III. JURISDICTION AND VENUE

        4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 42 U.S.C. §12117; 42 U.S.C.

§2000e-5(f)(3); 29 U.S.C. §621, and 29 U.S.C. §2617(4).

        5.     Defendant is an "employer" as that term is defined by 42

U.S.C§12111(5)(A), 42 U.S.C. §2000e(b), 29 U.S.C. §621, and 29 U.S.C. §2611(4).

        6.     Youghbor, at all relevant times, was an "eligible employee" as that term is

defined by 29 U.S.C. §2611(2).

        7.     Youghbor was an "employee" as that term is defined by 42 U.S.C.

§12111(4), 29 U.S.C. §621, and 42 U.S.C. §2000e(f).

        8.     Youghbor is a "qualified individual with a disability" as defined by the

Americans with Disabilities Act, 42 U.S.C. §12102(2) and 12111(8) and/or Defendant knew

of Youghbor’s disability.

        9.     Youghbor satisfied his obligation to exhaust his administrative remedies having

timely filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission ("EEOC") against Defendant alleging discrimination based on his race, age and

disability.

        10.    A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue

is proper in this Court.



                                                  2
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 3 of 8 PageID #: 3




                                IV. FACTUAL ALLEGATIONS

       11.     Youghbor, African-American and over the age of forty, was hired by

Respondent on or about May 11, 2010 in the Customer Service Department. He later spent

five years as an Auto Adjuster and the last two years as a Bodily Injury Adjuster for Auto

Claims.

       12.     At all relevant times, Youghbor met or exceeded Defendant's legitimate

performance expectations.

       13.     In or about 2011, Youghbor started taking intermittent FMLA leave due to a

serious health condition, which also amounted to a disability under the ADA. Defendant suffers

from Gouty Arthritis, which during an episodic flare up causes swelling and severe pain in his

joints, which fully incapacitates him.

       14.     In June 2019, Youghbor complained to Jennifer Irwin, his then supervisor, that

he was being paid significantly less than his younger, Caucasian peers. Defendant did not

investigate his complaints. Instead, it attempted to justify the disparate pay saying that everyone

came in on their own merits. Yet, Youghbor had more seniority, more experience and more

certifications than his peers, but was paid significantly less.

       15.     Moreover, Youghbor was denied the opportunity to advance to a Grade 12 or 13,

which would have resulted in more pay. Again, younger, Caucasians, who were less senior and

qualified, were promoted to higher grades ahead of Youghbor. Like the disparate pay, Youghbor

complained that he was not being given the same opportunities to advance as similarly situated

younger and/or Caucasian employees.




                                                   3
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 4 of 8 PageID #: 4




       16.     In June 2019, Youghbor disclosed to the Defendant that he was battling

Alcoholism and requested an accommodation to be able to see a counselor for 2 hours per

week, if he encountered stressful situations. Defendant approved his request.

       17.     At the same time, Youghbor’s gouty arthritis grew worse and his episodes

became more frequent and sometimes took two to three weeks to recover.

       18.     On or about September 19, 2019, Defendant terminated Youghbor’s employment

for alleged documentation issues. However, Defendant’s ’s stated reason is pretext for

discrimination. Similarly situated individuals who documented the same as Defendant were not

disciplined or terminated by Respondent.

                              V. CAUSES OF ACTION

                         COUNT I: RACE DISCRIMINATION

       19.     Youghbor hereby incorporates paragraphs one (1) through eighteen (18) of his

Complaint as if the same were set forth at length herein.

       20.     Defendant discriminated against Youghbor based on his race.

       21.     Defendant's actions were intentional, willful, and in reckless disregard of

Youghbor's rights as protected by Title VII of the Civil Rights Act of 1964, as amended 42

U.S.C. §2000e et. seq.

       22.     Youghbor has suffered damages as a result of Defendant's unlawful

actions.




                                                 4
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 5 of 8 PageID #: 5




                                  COUNT II: RETALIATION

       23.     Youghbor hereby incorporates paragraphs one (1) through twenty-two

(22) of his Complaint as if the same were set forth at length herein.

       24.     Youghbor engaged in a protected activity until Title VII and the ADEA.

       25.     Defendant terminated Youghbor's employment because he engaged in a

protected activity.

       26.     Defendant's actions were intentional, willful, and in reckless disregard of

Youghbor's rights as protected by Title VII of the Civil Rights Act of 1964, as amended 42

U.S.C. §2000e et. seq. and the Age Discrimination in Employment Act.

       27.     Youghbor has suffered damages as a result of Defendant's actions.

                        COUNT III: DISABILITY DISCRIMINATION

       28.     Youghbor hereby incorporates by reference paragraphs one (1) through

twenty-seven (27) of his Complaint as if the same were set forth at length herein.

       29.     Defendant discriminated against Youghbor on the basis of his disability.

       30.     Defendant's actions were intentional, willful, and in reckless disregard of

Youghbor's rights as protected by the Americans with Disabilities Act, as amended, 42

U.C.S. §1201 et. seq.

       31.     Youghbor has suffered damages as a result of Defendant's actions.

                            COUNT IV: AGE DISCRIMINATION

       32.     Youghbor incorporates in paragraphs one (1) through thirty-one (31) of his

Complaint as if the same were set forth at length herein.




                                                 5
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 6 of 8 PageID #: 6




       33.     Youghbor’s age was a determining factor in Defendant’s decision to fire

him.
       34.     Defendant paid Youghbor less and terminated his employment due to his

age.
       35.     Defendant knowingly and willfully discriminated against Youghbor on a basis

of his age in violation of the ADEA.

                              COUNT V. FMLA INTERFERENCE

       36.     Youghbor hereby incorporates by reference paragraphs one (1) through thirty-

five (35) of his Complaint as if the same were set forth at length herein.

       37.     Defendant unlawfully interfered with the exercise of Youghbor's rights under

the FMLA.

       38.     Defendant's actions were intentional, willful, and in reckless disregard of

Youghbor's rights as protected by the FMLA.

       39.     Youghbor suffered damages as a result of Defendant's unlawful actions.

                              COUNT VI. FMLA RETALIATION

       40.     Youghbor hereby incorporates by reference paragraphs one (1) through thirty-

nine (39) of his Complaint as if the same were set forth at length herein.

       41.     Defendant retaliated against Youghbor for exercising his rights under the FMLA

and for complaining about Defendant's interference with his rights.

       42.     Defendant's actions were intentional, willful, and in reckless disregard of

Youghbor's rights as protected by the FMLA.




                                                 6
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 7 of 8 PageID #: 7




        43.      Youghbor suffered damages as a result of Defendant's unlawful actions.

                                       VII. REQUESTED RELIEF

        WHEREFORE, Plaintiff, Angelo Youghbor, by counsel, respectfully requests that this

Court find for Plaintiff and:

        1.       Permanently enjoin Defendant from engaging in any employment policy or

practice that discriminates against any employee on the basis of his/her race, age, and/or

disability;

        2.       Reinstate Plaintiff to the position, salary, and seniority level he would have

enjoyed but for Defendant's unlawful employment actions, or award his front pay in lieu

thereof;

        3.       Order that the Plaintiff be awarded any back pay he would have earned,

including fringe benefits with related money benefits and interests thereon, absent Defendant's

unlawful acts;

        4.       Award the Plaintiff compensatory damages for Defendant’s violations of

Title VII and the ADA;

        5.       Award the Plaintiff punitive damages for Defendant’s violations of Title

VII and the ADA;

        6.       Award the Plaintiff liquidated damages for Defendant’s violations of the

ADEA and Family Medical Leave Act;

        7.       Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;




                                                   7
Case 1:20-cv-02410-JRS-DML Document 1 Filed 09/17/20 Page 8 of 8 PageID #: 8




       8.     Award the Plaintiff pre- and post-judgement interest on all sums

recoverable; and

       9.     Grant such other relief as may be just and proper.




                                             Respectfully Submitted,

                                             BIESECKER DUTKANYCH & MACER, LLC

                                             By: /s/ Andrew Dutkanych III
                                             Biesecker Dutkanych & Macer LLC
                                             144 North Delaware Street
                                             Indianapolis, Indiana 46204
                                             Telephone:     (317) 991-9765
                                             Facsimile:     (812) 424-1005
                                             Email:        ad@bdlegal.com
                                             Attorney for Plaintiff, Angelo Youghbor

                                DEMAND FOR JURY TRIAL

       Plaintiff, Angelo Youghbor, by counsel requests a trial by jury on all issues

deemed so triable.

                                             Respectfully Submitted,

                                             BIESECKER DUTKANYCH & MACER, LLC

                                             By: /s/ Andrew Dutkanych III
                                             Biesecker Dutkanych & Macer LLC
                                             144 North Delaware Street
                                             Indianapolis, Indiana 46204
                                             Telephone:     (317) 991.9765
                                             Facsimile:     (812) 424-1005
                                             Email:         ad@bdlegal.com
                                             Attorney for Plaintiff, Angelo Youghbor




                                                8
